Title: To John Adams from James Lovell, 2 January 1781
From: Lovell, James
To: Adams, John



Dear Sir

Janry. 2d. 1780 i.e. 1781


Your Favor of Sepr. 20th. reached me at Christmas. I inclose you a Resolve but am not able to give you a Copy of what I officially wrote to cover it by Col. Palfrey and by Way of Boston. You will oblige me by returning a Copy of that Letter which ought to appear in the Books of the Committee for foreign Affairs, those Books being soon I hope to be placed in some regularly established Office.
Col. Laurens being on his Way to France via Boston will be able if he sees you to communicate more in one Evening than I could in many Sheets. I can only say that we are bankrupt with a mutinous army, the latter owing very much to the delay of cloathing. I hope you will remark that so long ago as Oct. 26. 1779 the Powers you now have were voted to Mr. Laurens, and would have been earlier, but from fear of embarrassing those whose Friendship we wished for.
You will hear from your Family minutely I presume by Col. J Laurens.

Affectionately yours
JL

